Citation Nr: 1707743	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  12-20 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus (diabetes).

2.  Entitlement to service connection for a left eye cataract.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had honorable service in the Army from September 1970 to October 1979 and other than honorable service from October 1979 to March 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Subsequently, the Roanoke, Virginia, RO assumed jurisdiction.

In September 2016, the RO granted service connection for right eye iritis and residuals from cataract extraction with placement of posterior intraocular lens.  This represents a complete grant of his appeal in regard to these claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  These issues are no longer before the Board.  

The issues of entitlement to a compensable rating for a right eye disability and entitlement to service connection for a kidney disorder have been raised by the record in a February 2017 statement from the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's diabetes either began during or was caused by his active service.

2.  The weight of the evidence is against a finding that the Veteran's left eye cataract is due to or the result of his active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for service connection for a left eye cataract have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify is satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided a VA examination regarding his diabetes (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions and grounded her opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
No VA examination was requested in relation to the issue of service connection for a left eye cataract.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating the service connection claim for a left eye cataract.  See 38 U.S.C. § 5103A(a).  The weight of evidence is against a finding that a left eye cataract had its onset during active service or within one year of separation from active service or competent evidence even suggesting that a left eye cataract may be associated with service.  As such, elements (2) and (3) are absent.  Moreover, while the Veteran asserted that his right eye cataract was due to his in-service right eye iritis, for which he was afforded VA examinations and granted service connection, he has not identified any in-service event that resulted in his left eye cataract.  Therefore, as discussed in detail below, VA has no duty to provide a VA examination or obtain an opinion in this case.

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claims.  Essentially, beyond the Veteran's statements, no evidence is of record to suggest that the Veteran's left eye cataract either began during or was otherwise caused by his active service.  These statements alone are insufficient to trigger VA's duty to provide an examination, as they are undermined by his statements at the time of separation.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).
Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Diabetes

The Veteran filed his service connection claim in May 2010, which was denied in a May 2011 rating decision.  The Veteran asserts that his diabetes is due to his active service.  Specifically, he asserts he had an elevated blood sugar result in service.

The Veteran's STRs show that he had an elevated glucose result of 137 in February 1976.  However, he had normal glucose results in September 1978, March 1979, and August 1980.  His STRs show no diagnosis or treatment for diabetes.  Furthermore, he denied having diabetes in December 1981.

The first objective medical evidence documenting diabetes is in 2009, three decades after his honorable service.

The Veteran was afforded a VA examination in August 2012.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner opined that the Veteran's diabetes was less likely than not incurred in or caused by his active service.  The examiner noted that the Veteran's STRs showed one abnormal blood glucose result that was written on a dermatology progress note with no corresponding lab value slip.  The examiner further noted that the Veteran had at least three normal fasting glucose results after this single abnormal result.  The examiner explained that a single elevated glucose result was not a diagnosis of diabetes.  The examiner noted that the Veteran was diagnosed with diabetes in 2009, which was 33 years after the abnormal glucose result.  The examiner observed that if the Veteran had diabetes in 1976 it would not have taken 33 years to become apparent and that the isolated elevated glucose result from 1976 was either a mistake or a nonfasting result.

The Veteran has not submitted any medical evidence supporting his contention that his diabetes is due to or the result of his active service.  VA obtained a medical opinion in an effort to support the Veteran in establishing his claim.  The VA examiner opined that the Veteran's diabetes was less likely than not incurred in or caused by his active service.

Therefore, after weighing all the evidence, the Board finds great probative value in the VA examiner's opinion.  Thus, the evidence fails to establish service connection for the Veteran's diabetes.

Consideration has been given to the Veteran's allegation that his diabetes was due to his active service.  He is competent to testify as to symptoms he experiences, including those related to his current diabetes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe diabetes, he lacks the medical training or qualification to diagnose diabetes or opine as to the causation of that disability.  See Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1331.  His opinion therefore cannot provide the requisite nexus and does not refute the medical opinion of record.

The record does not contain evidence of a diagnosis of diabetes related to his active service, as the first evidence of a diagnosis of diabetes does not appear until at least 2009, three decades after his honorable service.  In addition, his STRs show no diagnosis or treatment for diabetes.  Finally, he denied having diabetes in December 1981.  As such, the Board does not find that the evidence of record shows continuous diabetic symptomatology.

The Board also notes that the Veteran is not entitled to presumptive service connection for diabetes.  The record contains no diabetes diagnosis until 2009.  Therefore, the presumption of service connection has not been triggered.
Accordingly, the criteria for service connection have not been met for diabetes.  That is, the evidence does not show that diabetes was diagnosed in service or within a year of service and the weight of the evidence is against a finding that diabetes has existed continuously since service.  Therefore, the claim is denied.  

Left Eye Cataract

The Veteran filed his service connection claim in May 2010, which was denied in a May 2011 rating decision.  The Veteran asserts that his left eye cataract is due to his active service.

Postservice treatment records as well as the report from a November 2010 VA eye examination, which was conducted in conjunction with the Veteran's claim for service connection for a right eye cataract, show that he has a current diagnosis of a left eye cataract.  

However, there is no objective evidence of record that links the Veteran's current left eye cataract to his active service.  His STRs are silent for any complaints, findings, treatment, or diagnoses related to the left eye, including cataracts.  

Medical records dated well after his service in 2015 and 2016 show that his left eye cataract is age-related. 

Significantly, at the time of the Veteran's filing for a claim of service connection for a left eye cataract, he also sought service connection for a right eye cataract.  Regarding the right eye cataract, for which service connection has since been granted, it was his assertion that the right eye cataract was due to the right eye iritis that was diagnosed and treated in service.  He has made no similar assertions regarding his left eye cataract nor has he made any other assertions as to how his left eye cataract is otherwise related to service.  The record does not show any type of relationship between his left eye cataract and his active service.  Indeed, as noted, his postservice medical records reflect that his current left eye cataract is age-related.

As such, the record contains no complaints, findings, treatment, or diagnoses related to the left eye in service.  There is also no evidence linking the Veteran's current left eye cataract to his active service, and he has not submitted any medical opinion that even suggests a relationship between his left eye cataract and his active service.  See Shedden, 381 F.3d 1163, 1167.  Thus, there is no basis for service connection on a direct basis.  

The criteria for service connection for a left eye cataract have not been met, and the Veteran's claim is denied.


ORDER

Service connection for diabetes is denied.

Service connection for a left eye cataract is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


